Citation Nr: 1748849	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  12-31 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1959 to September 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In July 2009, the Veteran filed his claim seeking entitlement to service connection for posttraumatic stress disorder (PTSD).  During a January 2017 VA psychiatric examination, the Veteran was diagnosed as having unspecified insomnia.  As such, the Board has broadly re-characterized the issue on appeal as entitlement to service connection for a psychiatric disorder, to include PTSD.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss and for PTSD.  Despite remanding this appeal for additional development in September 2016, the Board finds that VA has a further duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

A.  Bilateral Hearing Loss

In its September 2016 remand, the Board directed the RO to obtain an addendum medical opinion to ascertain whether the Veteran's bilateral hearing loss is related to his military service.  In its remand instructions, the Board asked the VA examiner to opine as to whether is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is related to his military noise exposure, to include the threshold shifts seen among the October 1959 reference audiogram, March 1962 examination, March 1963 examination, June 1964 examination February 1966 examination, and the September 1966 separation examination.  The Board also specifically asked the examiner to (1) consider the converted ASA to ISO-ANSI standards in evaluating the results of the in-service audiograms; (2) explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent hearing damage; and (3) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss.  

In a January 2017 addendum medical opinion, the VA examiner noted that the Veteran served in the Army from April 7, 1959 to September 23, 1966.  The examiner indicated that he had considered the converted ASA to ISO-ANSI standards in evaluating the Veteran's audiological test results.  The examiner then explained the following:

The ISO standards came into effect in 1964 or about five years after the claimant's entrance examination, so it stands to reason that the 1959 entrance test results are ASA because the ISO standard did not exist in 1959.  The 1966 separation results could be either ASA or ISO.  If the 1966 results are ASA, then a direct comparison can be made and there was no significant decrease in hearing (> or = 15 dB) from entrance to exit.  If the 1966 test results are ISO, then we would have to also add the conversion factors to the 1959 ASA test results to convert them to ISO in order to compare apples to apples. 

Thereafter, the examiner concluded that "[e]ither way, there was no significant decrease in hearing thresholds on the separation [examination] audiogram when compared to the 1959 [entrance examination] ASA thresholds."  The examiner opined that it is "less likely than not" that the Veteran's current bilateral hearing loss is related to military noise exposure as there was no significant (> or = 15 dB) change in hearing from entrance to discharge.  The examiner further indicated that an Institute of Medicine study found that there was no scientific basis of delayed or late onset noise-induced hearing loss. 

The Board finds that the medical opinion does not fully respond to all of the September 2016 remand directives.  While the VA audiologist considered the converted ASA to ISO-ANSI standards in evaluating the results of the in-service audiograms, the audiologist did not explain the significance of the absence or presence of threshold shifts (seen in the March 1962, March 1963, June 1964, February 1966 and September 1966 audiograms) or the severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent hearing damage.  Likewise, the audiologist did not explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss.  Accordingly, the Board finds that the January 2017 addendum medical opinion does not substantially comply with the Board's September 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).

Under these circumstances, the RO must obtain a supplemental medical opinion that discusses the significance of the absence or presence of threshold shifts (seen in the March 1962, March 1963, June 1964, February 1966 and September 1966 audiograms respectively) and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent hearing damage; and (2) the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss.

The Board notes that the January 2017 VA audiologist referenced an Institute of Medicine study that found that there was no scientific basis for delayed or late onset noise-induced hearing loss.  The VA audiologist did not identify the exact study or provide any additional information regarding how the Institute of Medicine reached that conclusion.  Therefore, the supplemental medical opinion should identify and provide the appropriate citations for the study, to include a summary of the findings from that study.

Furthermore, the Board observes that the Veteran's representative submitted a September 2017 informal hearing presentation in support of the Veteran's appeal.  That submission was accompanied by a fact sheet from the National Institute on Deafness and Other Communication Disorders (NIDCD) indicating that noise-induced hearing loss can take a long time to be noticeable.  Given that this fact sheet appears to directly contradict the Institute of Medicine study referenced by the January 2017 VA audiologist, the Board would like the supplemental medical opinion to address the validity and merits of the Institute of Medicine study and the NIDCD fact sheet, to include whether either of these resources impact the etiological opinion provided.  If the examiner relies on the findings of one of these resources to support a medical conclusion reached, the examiner must explain why the resource relied upon supports the medical conclusion while the other does not.

B.  Psychiatric Disorder, to include PTSD  

In its September 2016 remand, the Board directed the RO to schedule the Veteran for VA examination by a psychiatrist to ascertain whether the Veteran has PTSD that is related to his military service.  In its remand instructions, the Board asked the VA examiner to "identify all psychiatric disorders shown" and then "opine whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder diagnosed is due to the Veteran's military service."  The Board also asked the examiner to specifically address the August 2009 and January 2011 statements by the certified trauma specialist.  The Board indicated that any opinion expressed should be accompanied by complete rationale in support of that opinion.

The Veteran was afforded a VA psychiatric examination in January 2017.  After reviewing the evidence of record and evaluating the Veteran, the VA examiner diagnosed the Veteran as having unspecified insomnia.  The examiner found that the Veteran's symptoms did not meet the diagnostic criteria for a diagnosis of PTSD under the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  In particular, the examiner interviewed the Veteran about his three claimed stressors.  The Veteran reported (1) getting shot at from surface-to-air- projectiles while transporting dead bodies from battle zones; (2) transporting a wounded officer and later learning that he did not survive; and (3) he and his crew had a helicopter almost come down on top of them.  The examiner conducted a thorough evaluation of the Veteran and found that the Veteran's symptoms included depressed mood; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; and flattened affect.  Based on a the Veteran's psychiatric medical history, his current symptoms, and other behavioral observations made during the evaluation, the examiner concluded that the Veteran met Criterion A, B, and E but did not meet Criterion C, D, F, G, H, or I for a diagnosis of PTSD under the DSM-5.  Thereafter, the examiner opined that it is not "at least as likely as not" that the Veteran has PTSD that was incurred in service or caused by the three described "DSM-5 criterion A traumatic stressors" during service.  Specifically, the examiner found that the Veteran does not meet the full DSM-5 criteria for a current PTSD diagnosis.  In support of this opinion, the examiner observed the following:

In Vietnam in service, [the] Veteran experienced 3 traumatic stressors that meet DSM-5 criteria for PTSD.  [The] Veteran has [been] re-experiencing thoughts that are associated with queasiness.  He used to fear the smell of finding a dead body, but otherwise currently there is insufficient evidence that he demonstrates clinically significant (causing distress or impairment) avoidant behavior related to his traumatic events.  [The] Veteran describes some negative emotions and thoughts, but these either lack clinically significant predominance or connectivity to his traumatic stressors.  Rather than describing nightmares, he describes awakening and thinking about a near air-to-air mishap, for which he blames himself.  Hence, his thought content appears to follow the course of occurring after waking up in contrast to the course of occurring during his sleep and causing him to wake up.  With insomnia, followed by irritability and lack of clarity of thought, associated with historically "burning bridges" with people, now he prefers to avoid crowds and be alone.  This appears to be his pattern in contrast to his traumatic events leading to avoiding people and/or decreased involvement in activities.  Finally, his 3 traumatic stressors that meet DSM-5 criteria for PTSD all occurred while flying in Army helicopters.  He went on to log approximately 3000 flying hours in service and 7000 flying hours post service, and preferred the in-service flying over the post-service flying.  There is insufficient evidence that this meets DSM-5 criteria for avoidance.

Regarding the Veteran's diagnosed unspecified insomnia, the examiner noted that the Veteran did not have insomnia when he separated from military service in 1966.  The examiner further noted that medical evidence of record showed that the Veteran developed insomnia 36 years later in 2002 and that there was insufficient evidence linking insomnia (from 2002 and forward) back to his military service from 1959 to 1966.  The examiner explained that insomnia sometimes occurs with medical disease or other stressors and that there were more likely explanations for insomnia than his claim that it stemmed from his military service.  Thus, the examiner concluded that it was not "at least as likely as not" that the Veteran's unspecified insomnia was due to his military service.

Regarding the August 2009 and January 2011 statements made by the certified trauma specialist, the examiner asserted that S. R. was a licensed marriage and family therapist whose prior experience included working with trauma victims but did not include educational experience equivalent to that of a psychiatrist or psychologist.  The examiner noted the following:

[S. R.] discusses how [the Veteran] scored on various tests, but he does not describe any of [the Veteran's] actual symptoms.  We requested a copy of [the Veteran's] treatment records from [S. R.], but in response, we only received a copy of the report already in evidence.  [S. R.] provided no evidence that his diagnosis conformed to the DSM-IV, and as he provided not symptoms, it is not supported by examination findings.  Title 38 CFR 4.125(a) requires that, for rating purposes, the diagnosis of a mental disorder must conform to DSM-IV, and must be supported by the findings of the examination report.  

The examiner concluded that because S. R.'s report did not meet either requirement of 38 C.F.R. § 4.125(a), his diagnosis of PTSD did not qualify as an appropriate clinical diagnosis for rating purposes.  The examiner noted that S. R.'s information was sufficient for VA to request an examination by a VA mental health professional in July 2010 and that a clinical psychologist completed the Veteran's previous VA PTSD examination.  The examiner indicated that the July 2010 VA examiner had specifically discussed the Veteran's medical and social history and described his current and prior symptoms.  The examiner also indicated that the July 2010 VA examiner had concluded that, while the Veteran had experienced a few mild symptoms that are associated with PTSD, he did not meet the full diagnostic criteria for a diagnosis of PTSD, or for any other mental disorder.  Lastly, the examiner pointed out that S. R. was a licensed marriage and family therapist who made the diagnosis by phone interview but that he was not a psychologist, psychiatrist, or social worker.

In a September 2017 informal hearing presentation, the Veteran's representative challenged the adequacy of the January 2017 psychiatric examination.  

First, the representative asserted that the VA examiner failed to provide complete rationale for whether the Veteran's insomnia was related to his military service.  The Board notes that the VA examiner specifically addressed the Veteran's diagnosed unspecified insomnia and concluded that it was not "at least as likely as not" that the Veteran's unspecified insomnia was due to his military service.  In support, the examiner indicated that the Veteran did not have insomnia when he separated from military service in 1966.  The examiner further indicated that medical evidence of record showed that the Veteran developed insomnia 36 years later in 2002 and that there was insufficient evidence linking insomnia (from 2002 and forward) back to his military service from 1959 to 1966.  The examiner explained that insomnia sometimes occurs with medical disease or other stressors and that there were more likely explanations for insomnia than his claim that it stemmed from his military service.
Second, the representative indicated that the VA examiners' report included internal inconsistencies for which an explanation was never provided.  In particular, the representative observed that the examiner found that the Veteran did not meet PTSD criterion C for avoidance but reported that the Veteran had flown in Vietnam (where he had to recover and bring back dead bodies) and upon returning flew for a commercial air taxi and "intensely feared finding a dead body because of the smell" and "hoped to stay away from a dead body."  The representative further observed that the examiner reported that the Veteran did not meet PTSD criterion D for negative altercations in cognitions and mood associated with traumatic events even though the examiner found that the Veteran suffers from negative emotions and thoughts and is social withdrawn.  The Board notes that the examiner did address these inconsistencies.  Regarding PSTD criterion C, the examiner found that the Veteran has been re-experiencing thoughts that are associated with queasiness and that he used to fear the smell of finding a dead body.  However, the examiner indicated that there is currently insufficient evidence demonstrating that the Veteran exhibits clinically significant (causing distress or impairment) avoidant behavior related to his traumatic events.  Regarding PTSD criterion D, the examiner reported that the Veteran describes some negative emotions and thoughts but that these either lack clinically significant predominance or connectivity to his traumatic stressors.    

Third, the representative alleged that the VA examiner failed to reconcile his negative PTSD diagnosis with the certified trauma specialist's positive PTSD diagnosis or address the August 2009 and January 2011 statements made by this individual.  However, as discussed above, the Board finds that the VA examiner actually addressed these statements.  In particular, the examiner indicated that S. R. was a licensed marriage and family therapist whose prior experience included working with trauma victims but did not include educational experience equivalent to that of a psychiatrist or psychologist.  The examiner concluded that the August 2009 and January 2011 statements did not qualify as an appropriate clinical diagnosis because S. R.'s report did not meet either requirement of 38 C.F.R. 
§ 4.125(a).

Fourth, the representative claimed that the VA examiner failed to reconcile his examination findings with the objective findings of the July 2010 VA examination.  However, the Board notes that the purpose of obtaining a new VA examination was to address the inadequacies of the prior examination, to include discussing the positive PTSD diagnosis made by the certified trauma specialist.

Generally speaking, the Board finds that the January 2017 VA examination was adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran's claim to establish entitlement to service connection is dependent upon a finding that the Veteran has a current PTSD diagnosis.  Therefore, the Board finds it necessary to explore all avenues of inquiry to ensure that there are no additional issues regarding the adequacy of the January 2017 VA examination.

Accordingly, the Board turns to the two final assertions made by the Veteran's representative in the September 2017 informal hearing presentation.  

The representative took issue with the fact that the VA examiner did not discuss positive evidence of record in the form of lay statements made by the Veteran and his wife regarding the Veteran's psychiatric symptoms.  The representative suggested that the VA examiner failed to address these symptoms or the lay evidence of record, "leading one to conclude that it was not considered."  While the Board's September 2016 remand instructions did not specifically ask the examiner to comment on the lay statements of record, the Board finds it necessary to remand this matter for a supplemental medical opinion addressing whether these statements in the record change the examiner's January 2017 finding that the Veteran does not meet the full DSM-5 criteria for a current PTSD diagnosis.  

Moreover, the Board notes that the Veteran's representative claimed that it was unclear whether the January 2017 examiner was a licensed psychiatrist, as required by the September 2016 remand instructions.  Generally, there is a presumption that the individual selected to conduct a VA examination is qualified, which can be overcome by showing a lack of qualification.  See Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013).  A challenge to the expertise of the VA examiner must set forth the reasons that the examiner is not qualified.  Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009).  The Board has thoroughly reviewed the examination report and medical opinion and agrees that it is unclear whether the January 2017 examiner is a licensed psychiatrist.  Therefore, in order to ensure substantive compliance with the Board's September 2016 remand, the RO should ask the examiner to provide his credentials.  If the examiner is not a licensed VA psychiatrist or psychologist, the RO should take the necessary steps to provide the Veteran with a VA psychiatric examination by a licensed psychiatrist or psychologist.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a supplemental medical opinion from the same examiner who provided the January 2017 VA addendum medical opinion.  If the January 2017 VA examiner is not available, the supplemental medical opinion may be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  The electronic claims file and all pertinent medical evidence must be provided to the examiner prior to rendering the opinion, and the examiner must indicate that the evidence was reviewed.

Specifically, the examiner must explain (1) the significance of the absence or presence of threshold shifts (seen in the March 1962, March 1963, June 1964, February 1966 and September 1966 audiograms respectively) and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent hearing damage; and (2) the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss.

The examiner must identify and provide the appropriate citations for the Institute of Medicine study referenced in the January 2017 VA addendum medical opinion.  The examiner should provide a summary of the findings from that study.  After identifying the Institute of Medicine study, the examiner must discuss the merits and validity of the Institute of Medicine study as well as the National Institute on Deafness and Other Communication Disorders (NIDCD) fact sheet indicating that noise-induced hearing loss can take a long time to be noticeable.  

After addressing these concerns, the examiner must opine as to whether is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is related to his military noise exposure, to include the threshold shifts seen among the October 1959 reference audiogram, March 1962 examination, March 1963 examination, June 1964 examination February 1966 examination, and the September 1966 separation examination.

The examiner must provide complete rationales for all conclusions reached.  If the examiner relies on the findings of the Institute of Medicine study or NIDCD fact sheet to support the medical conclusion reached, the examiner must explain why the resource relied upon supports the medical conclusion while the other does not.

2.  Obtain a supplemental medical opinion from the same examiner who conducted the January 2017 VA psychiatric examination.  The examiner should provide appropriate credentials demonstrating that he is a licensed VA psychiatrist or psychologist.  

If the January 2017 VA examiner is not available, the supplemental medical opinion may be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  

If the January 2017 VA examiner is not a licensed VA psychiatrist or psychologist, the Veteran must be afforded a new VA psychiatric examination.

The electronic claims file and all pertinent medical evidence must be provided to the examiner prior to rendering the opinion, and the examiner must indicate that the evidence was reviewed.

Based on a review of the evidence of record, including the lay statements made by the Veteran and his wife regarding his psychiatric symptoms, the examiner must indicate whether the Veteran meets the criteria for a PTSD diagnosis under DSM-5.

The examiner must provide complete rationales for all conclusions reached.

3.  Readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

